Citation Nr: 1414222	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1981 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for plantar fasciitis.  The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

In a May 2009 decision, the RO reopened the Veteran's previously denied claim of service connection for a right ankle disability, and continued noncompensable ratings for service-connected sleep apnea and residuals, left foot fracture.  The Veteran filed a timely notice of disagreement with respect to the increased rating claims, but did not perfect the appeal after issuance of the November 2009 statement of the case.  Therefore, these matters are not in appellate status

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, right foot plantar fasciitis had its clinical onset in service. 


CONCLUSION OF LAW

Right foot plantar fasciitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was treated for plantar fasciitis after examination of the right foot.  In July 2009, shortly after service discharge, records from his podiatrist reflect a diagnosis of plantar fasciitis.  Resolving all doubt in the Veteran's favor, the Veteran has current right foot plantar fasciitis that is etiologically related to active service.  Therefore, entitlement to service connection for this disability is warranted. 


ORDER

Entitlement to service connection for right foot plantar fasciitis is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


